Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 21-52 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are apparatus claims.  
Since applicant has received an action on the merits for the originally presented invention (i.e. method claims), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-84 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	“platform” is not present in the instant specification.  Examiner interpreted it to be any surface [0077];
	“positioning system” is not present in the instant specification.  Examiner interpreted it to be a robotic arm [0066];
	“onto at least one of a platform” is not present in the instant specification.  Examiner interpreted it to be any surface or point [0091];
	“providing device” is not present in the instant specification.  Examiner interpreted it to be a nozzle [0047];
	“supply device” is not present in the instant specification.  Examiner interpreted it to be a hose [0070];
	“head” is not present in the instant specification.  It is unclear what part of Figs. 4 or 5 is the head;
	“dispensing port” is not present in the instant specification.  It is unclear if the “dispensing port” is the nozzle and if it is, then it’s unclear what the “providing device” would be;
	“heating the pre-pregged fiber strand within the extruder” is not present in the instant specification.  Instant specification does not describe heating the pre-pregged fiber strand inside an extruder.  The only mention of heating or curing the pre-pregged fiber is just after the point of extrusion with an ultraviolet light [0073];
	“controlling the extruder, using a computer system having a processor, to press the heated pre-pregged fiber strand through the dispensing port and onto at least one of the platform and the object, to form the object” is not present in the instant specification;
	“using the computer system, to position a portion of the heated pre-pregged fiber strand on at least one of the platform and the object” is not present in the instant specification;
	“controlling movement of at least one of the positioning system and the platform, by the computer system, to pull the positioned portion of the pre-pregged fiber strand such that the pre- pregged fiber strand is pulled through the dispensing port and onto at least one of the platform and the object, to form the object” is not present in the instant specification;
	“apparatus is a desktop printer” is not present in the instant specification;
  	“combination of (1) controlling the extruder to press the pre-pregged fiber strand through the dispensing port in combination and (2) controlling movement of at least one of the positioning system and the platform to pull the pre-pregged fiber strand through the dispensing port extrudes the pre-pregged fiber strand through the dispensing port and onto at least one of the platform and the object” is not present in the instant specification;
	“wherein using the feeder motor includes feeding the pre-pregged fiber strand to the head at a first rate, and the method further includes controlling, by the computer system, movement of at least one of the positioning system and the platform to pull the pre-pregged fiber strand through the dispensing port at a second rate that is greater than the first rate” is not present in the instant specification;
	“wherein heating the pre-pregged fiber strand includes heating the pre-pregged fiber strand to a temperature at which the polymer becomes liquid” is not present in the instant specification;
	“plastic is a thermosetting plastic” is not present in the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53-84 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MA (Dissertation titled “Solid Freeform Fabrication of Continuous Fiber Reinforced Composite Material,” published in August 6, 2001 – prior art from IPR2022-00548).
	Regarding claims 53-84, MA discloses a method of manufacturing a three-dimensional object, comprising: 
	discharging from a nozzle a path of composite material containing a continuous strand and a polymer (towpreg made of thermoplastic matrix) (Fig.2-19); 
	heating the pre-pregged fiber strand (towpreg) (pg.129);
	bonding an end of the path to a structure (the towpreg is glued to a corresponding point of the base or previous layer immediately to form a point of anchoring – pp. 124-125) wherein CNC (computer numerically controlled) machines are used (pg.129); and 
	moving the nozzle relative to the structure during discharging to pull the path out of the nozzle or pulling the positioned portion of the pre-pregged fiber strand such that the pre-pregged fiber strand is pulled through the dispensing port and onto at least one of the platform and the object (then, with the nozzle being moved forward the anchoring point of towpreg serves as a stationary point to pull the towpreg out of the nozzle.  The sequence “towpreg deposited, solidified, anchored, pulled out, deposited again” is the basic procedural steps of the self-anchoring process, which is also called Deposited and Anchored At Once forming principle – Fig.2-19, pp.a124-125).
	
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant argues the reference Ma does not qualify as prior art.  Examiner respectfully disagrees.  The Ma dissertation was published by UMI in 2001 (see page 4) Auburn University ProQuest Dissertations publishing.  All dissertations are considered published when it is available from a database such as said ProQuest Dissertations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742